           Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 1 of 28




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

BOWMAN CONSTRUCTION COMPANY,              )
                                          )
            Plaintiff,                    )
                                          )     Case No. 18-1822C
                                          )     (Senior Judge Williams)
                                          )
      v.                                  )
                                          )
THE UNITED STATES,                        )
                                          )
            Defendant.                    )
______________________________________________________________________________

      PLAINTIFF’S MOTION FOR SANCTIONS PURSUANT TO R.C.F.C. 37(c)
______________________________________________________________________________

        Plaintiff, Bowman Construction Company (“Bowman”), through counsel F OX

ROTHSCHILD LLP, submits its Motion for Sanctions Pursuant to R.C.F.C. 37(c) (“Motion”) as

follows:

                             CERTIFICATE OF CONFERRAL

        Plaintiff’s counsel conferred with opposing counsel on numerous occasions to obtain

timely and complete disclosures without Court intervention. Further, Plaintiff’s counsel raised

the issues set forth in this Motion, and Plaintiff’s request for sanctions, with opposing counsel

and the Court during the Court supervised deposition of David Driapsa on November 20, 2019.

                      I.    SUMMARY OF THE RELIEF REQUESTED

        Bowman asserts claims against the United States (“the Government”) arising out of

Bowman’s construction of the Rainy Lake Bicycle Trail project in Voyageurs National Park near

International Falls, Minnesota (the “Project”). Bowman claims that the Government breached its

contractual obligations and its duty of good faith and fair dealing when it improperly terminated



178075\00001\106402005.v1
         Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 2 of 28




Bowman for default. The parties have completed fact discovery, are well into expert discovery

and a 5-day trial is set to commence on June 22, 2020.

        This Motion pertains to the Government’s pattern of neglect and disregard of its

discovery obligations that commenced at the outset of this case and culminated with the

substantially late and prejudicial disclosure of 2,928 pages of documents on the eve of David

Driapsa’s November 20, 2019 deposition in Naples, Florida. 1 Notwithstanding the Government’s

obligation under this Court’s initial Scheduling Order and R.C.F.C. 26(a)(1) that required

disclosure by June 10, 2019, the Government waited until the afternoon of November 18, 2019 to

send a hard drive of 2,928 pages of Project-related documents to Bowman’s counsel. The

previously undisclosed documents did not arrive at counsel’s office in Denver until November

19, 2019, when counsel was already on route to Mr. Driapsa’s deposition in Naples, Florida. As

the Court is aware from its own attendance at Mr. Driapsa’s deposition, the deposition proceeded

without undersigned counsel having the opportunity to review and use the late disclosed

documents.2

        There is no reasonable justification for the Government’s late disclosure as these Project-

related documents were located at the National Park Service’s office at the location of the Project

– the first place that the Government should have checked for relevant documents to be

disclosed. Nor was the late disclosure harmless as the 2,928 pages of Project-related documents


1
 As the Court will recall, Mr. Driapsa initially acted as the Project’s Inspector and then as the
Contracting Officer’s Representative.
2
 Mr. Driapsa was the last of the three Government witnesses deposed by Bowman. Prior to Mr.
Driapsa’s deposition, Bowman deposed Karen Thomas, the Contracting Specialist, and Dale
Allen, the Contracting Officer. As such, Bowman did not have the opportunity to review the late
disclosed 2,928 pages of documents for any of its fact depositions.

                                                 2
178075\00001\106402005.v1
         Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 3 of 28




contained a voluminous amount of previously undisclosed internal Government communications,

notes, memoranda and plans that are critical to Bowman’s case. Indeed, these internal documents

contain numerous admissions by the Government that contradict its official position in

communications with Bowman and go a long way to establish the bad faith in which the

Government administered the contract. However, the Government’s late disclosure prevented

Bowman from questioning the Government’s fact witnesses about these critical documents

during depositions and substantially prejudiced Bowman’s trial preparation and presentation.

        The Government’s supplemental production on the eve of Mr. Driapsa’s deposition is

only the latest episode of misconduct in the Government’s pattern of discovery abuse and

noncompliance in this case. From the very outset, the Government refused to timely disclose

documents required under R.C.F.C. 26(a)(1), failed to cooperate with Bowman in the scheduling

of fact witness depositions and disregarded its obligations to adequately and timely respond to

written discovery. The Government’s misconduct to date has already necessitated revisions to

the Scheduling Order, the rescheduling of at least one deposition and intervention by this Court

in the form of the granting Bowman’s motion to compel production of certain interrogatory

responses and documents. While Bowman has so far resisted a request for sanctions, the

Government’s latest misstep cannot go unchecked. The documents in the Government’s

supplemental production are not “most[ly] duplicates” as represented by the Government at Mr.

Driapsa’s deposition, but rather previously undisclosed Project-related documents that are

critical to Bowman’s claims.

        R.C.F.C. 37(c)(1) provides that the Court may issue sanctions against a party that “fails to

provide information or identify a witness as required by R.C.F.C. 26(a) or (e)” unless the failure


                                                 3
178075\00001\106402005.v1
         Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 4 of 28




was “substantially justified” or “harmless.” The sanctions authorized under the Rule include, but

are not limited to, an order prohibiting the party from using the information at trial and an order

for the payment of attorneys’ fees and costs related to the failure. The Government’s late

disclosure of Project-related documents was neither substantially justified nor harmless and

prejudiced Bowman by denying it the meaningful opportunity to depose the Government’s fact

witnesses and prepare for trial. As such, Bowman respectfully asks the Court to grant this

Motion and enter an Order: (1) allowing Bowman to introduce or rely on the documents in

support of a motion or at trial, but precluding the Government from doing so; (2) awarding

Bowman its costs and attorneys’ fees incurred in preparing for, traveling to and taking three out-

of-state depositions of Government witnesses for which Bowman did not have use of the

documents; and (3) awarding Bowman its costs and attorneys’ fees in preparing this Motion.

                            II.   RELEVANT FACTUAL BACKGROUND

        The Government has demonstrated a flagrant and repeated disregard for its discovery

obligations in this case. While the Court is likely aware of at least some of the Government’s

misconduct because it has had to intervene on several occasions, Bowman provides the following

summary in order to make a record for the imposition of sanctions under R.C.F.C. 37(c).

        A.      THE GOVERNMENT’S LATE PRODUCTION OF INITIAL DISCLOSURE DOCUMENTS

        1.      The Government served its Initial Disclosures pursuant to R.C.F.C. 26(a) on June

13, 2019. The following week, on June 20, 2019, Bowman formally requested copies of the

Government’s disclosure documents. The Government advised that counsel was reviewing the

documents for privilege and would provide the documents to Bowman. See emails between S.

Sears and M. Austin, various dates, attached as Exhibit A.


                                                4
178075\00001\106402005.v1
         Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 5 of 28




        2.      Over one month later, Bowman had still not received any of the initial disclosure

documents despite repeated request. On July 29, 2019, Bowman received notice that the

Government’s counsel was still “reviewing the documents for privilege.” The Government

further advised that it would provide a Clawback Agreement to allow for production of

documents on August 2, 2019. See letter from M. Austin, dated July 29, 2019, attached as

Exhibit B.

        3.      As of August 6, 2019, the Government still had not provided its disclosure

documents or the proposed Clawback Agreement. Bowman informed the Government that

counsel needed the disclosure documents by August 9 to allow sufficient time for review to

prepare for Karen Thomas’ deposition then set for August 20, 2019. See email from S. Sears,

dated August 6, 2019, attached as Exhibit C.

        4.      As of Friday, August 16, 2019, and despite multiple prior requests dating back

close to two months, the Government still had not provided its initial disclosure documents. As

such, Bowman was forced to cancel the out-of-state deposition of Ms. Thomas that was to occur

the following Tuesday. See email from S. Sears, dated August 16, 2019, attached as Exhibit D.

        B.      THE GOVERNMENT’S FAILURE TO COOPERATE IN SCHEDULING DEPOSITIONS

        5.      Once the Government served Bowman with its Initial Disclosures identifying its

witnesses with knowledge of the Project, Bowman formally requested dates for the depositions

of three witnesses—Dale Allen, David Driapsa and Karen Thomas. This request was made on

June 19, 2019, and the Government responded that counsel would be in touch “later this week or

next week” with availability. See emails between S. Sears and M. Austin, dated June 19, 2019,

attached as Exhibit E.


                                                5
178075\00001\106402005.v1
         Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 6 of 28




        6.      Because the Government’s counsel simply never responded with witness

availability, Bowman followed up with its request for deposition dates on multiple occasions—

July 11, July 16 and July 23—to no avail. See emails from S. Sears, various dates, attached as

Exhibit F.

        7.      On July 30, 2019—forty-one (41) days after Bowman’s initial request and only

after Bowman threatened Court intervention—the Government finally provided a deposition date

of August 20, 2019 for the deposition of Ms. Thomas. As noted above, Bowman ultimately had

to cancel and re-schedule this deposition at the last minute due to the Government’s delay in

producing its initial disclosure documents. Further, the Government did not provide deposition

dates for Mr. Allen. See Exhibit B.

        8.      As to Mr. Driapsa, the Government informed Bowman—for the first time on July

29, 2019—that Bowman would have to subpoena Mr. Driapsa to force his deposition, but that it

was holding August 14 for that deposition. Of course, August 14 was not a feasible date because

Bowman would not be able to subpoena Mr. Driapsa and allow fourteen (14) days for objection

per R.C.F.C. 45(d)(2)(B) within the time provided. Additionally, the Government failed to

provide Mr. Driapsa’s last known address to even allow a subpoena to be issued, despite

Bowman’s repeated requests for the same. See Exhibits A, B and F.

        9.      Unbelievably, and despite the Government’s obligation to provide the information

per R.C.F.C. 26(a)(1)(A)(i), Bowman had to request the Court to compel the Government to

provide Mr. Driapsa’s last known address. In response to the Court’s Order, the Government did

not provide Mr. Driapsa’s last known address until September 6, 2019 – seventy-nine (79) days

after Bowman first requested the information. See Exhibit A, and email from M. Austin, dated


                                                6
178075\00001\106402005.v1
         Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 7 of 28




September 6, 2019, attached as Exhibit G.

        C.      THE GOVERNMENT’S LATE DISCLOSURE AND FAILURE TO COOPERATE
                NECESSITATES A COURT CONFERENCE AND REVISED DISCOVERY DEADLINES.

        10.     Because of the Government’s late disclosure of its initial documents and refusal to

cooperate in the setting of key fact witness depositions, Bowman incurred costs for lost airfare

related to the cancelled Karen Thomas deposition and was substantially stymied in its ability to

prepare its case for trial within the original discovery deadlines. Accordingly, Bowman requested

a case management conference with the Court, which took place on September 6, 2019, during

which Bowman requested revised discovery deadlines. See Plaintiff’s Request for a Case

Management Conference, attached as Exhibit H.

        11.     At the conference, the Court addressed some of the Government’s discovery

misconduct and set a revised discovery schedule. The Court substantially agreed with the

deadlines proposed by Bowman and rejected the Government’s efforts to further delay the case.

As noted above, the Court also ordered the Government to provide Bowman with Mr. Driapsa’s

last known address for subpoena purposes and set Mr. Driapsa’s deposition for November 19,

2019, in Naples, Florida. See Revised Scheduling Order, Sept. 9, 2019, CM/ECF Doc. No. 19.

The deposition was ultimately re-set for November 20, 2019.

        D.      THE GOVERNMENT WITHHOLDS             A   CRITICAL DOCUMENT UNTIL     THE   DAY   OF
                THE THOMAS DEPOSITION.

        12.     On September 26, 2019, during Ms. Thomas’ rescheduled deposition, the

Government, for the first time, produced a document dated November 1, 2017, with the subject

“Contracting Officer’s Final Decision, Contract No. P11PC60388 Claim” (“Final Decision




                                                 7
178075\00001\106402005.v1
          Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 8 of 28




Document”). See Final Decision Document, attached as Exhibit I.3

         13.    Ms. Thomas was the Contracting Officer as of November 1, 2017, and she

prepared the Final Decision Document based upon her review of “information contained in the

Government’s contracting file.” See Excerpt of K. Thomas Deposition, attached as Exhibit J, at

54:19-55:24. While the Final Decision Document was “accurate” and represents Ms. Thomas’

response to Bowman’s initial submission of its claim, the Government never actually sent the

Final Decision Document. See Exhibit J, 55:16-56:21.

         14.    Significantly, the Final Decision Document contains Government admissions that

“Work was performed on the Bike Parking Lot following the last recorded Pay Application, for

which the Contractor may be entitled to reimbursement.” Per the Final Decision Document, it

was also Ms. Thomas’ opinion that the Government “Need[ed] to compute monies owed for this

work.” See Exhibit I, at pp. 4-6; Exhibit J, 58:12-60:7.

         15.    In this lawsuit, and despite the opinion of the last Contracting Officer that the

Government owed Bowman monies for work performed, the Government has denied that

Bowman is entitled to any amounts for its work on the Project. Obviously, undersigned counsel

would have liked to review the Final Decision Document thoroughly in advance of Ms. Thomas’

deposition, as opposed to receiving during the deposition, so that counsel could adequately

examine her on its contents. However, the Government’s late disclosure prevented undersigned

counsel from doing so.

         16.    More egregious is Ms. Thomas’ testimony that she had provided the Final




3
    The Final Decision Document was marked as Deposition Exhibit No. 6.

                                                8
178075\00001\106402005.v1
         Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 9 of 28




Decision Document to the Government’s counsel on August 20, 2019, when she met with him to

prepare for the deposition. See Exhibit J, 50:25-51:4. Accordingly, and despite its obvious

relevance and importance to Bowman’s claims, the Government inexplicably waited thirty-eight

(38) days to disclose the Final Decision Document and timed its disclosure so that Bowman had

no opportunity to prepare for its use during Ms. Thomas’ deposition.

        E.      THE GOVERNMENT’S LATE AND INSUFFICIENT DISCOVERY RESPONSES.

        17.     On August 14, 2019, Bowman served the Government with Plaintiff’s First Set of

Written Discovery per R.C.F.C. 33, 34 and 36 (“Bowman’s First Written Discovery”). The

Government’s Responses to Bowman’s First Written Discovery (“Responses”) were originally

due by September 13, 2019. During the September 6, 2019 Status Conference, undersigned

counsel agreed that the Government could have an extension to respond to Bowman’s First

Written Discovery up to October 1, 2019.

        18.     It was important that the Government provide its Responses in accordance with

this new deadline because Bowman wanted to review and potentially rely upon the Responses

prior to the deposition of Dale Allen, the original Contracting Officer, which took place on

October 10, 2019.

        19.     The Government failed to provide its Responses on or before the agreed upon

deadline and even failed to provide its Responses prior to the Dale Allen deposition. As such, on

October 15, 2019, undersigned counsel sent the Government’s counsel correspondence

requesting the Responses and informing the Government that Bowman would seek relief from

the Court because of the failure to respond to Bowman’s First Written Discovery. See email

from S. Sears, dated October 15, 2019, attached as Exhibit K.


                                               9
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 10 of 28




        20.     The Government’s failure to respond was extremely prejudicial as it deprived

Bowman of the opportunity to (1) use the Government’s Responses for deposition preparation,

and (2) examine two critical Government witnesses (the Project’s Contracting Officer and

Contracting Specialist) on the Government’s Responses.

        21.     On October 21, 2019—sixty-nine (69) days after service of Bowman’s First

Written Discovery and twenty-one (21) days after the agreed upon deadline to respond—the

Government finally provided its Responses to Bowman’s First Written Discovery. The

Responses were substantially deficient in that the Government did not adequately respond to five

(5) interrogatories.

        22.     Specifically, the Government refused to respond to Interrogatory No. 7, which

concerned the Government’s efforts both following the award of the Project to Bowman and

following the termination of Bowman’s contract. The Government simply listed four individuals

and stated that these individuals “were involved in some aspect of the contract,” without any

other responsive information or detail.

        23.     The Government also refused to respond to Interrogatories Nos. 8, 9, and 10,

which concerned Mr. Driapsa’s performance as the Contracting Officer’s Representative

(“COR”) for the Project. The Government simply objected to the interrogatories as irrelevant,

even though Mr. Driapsa’s substandard performance as the COR for the Project, his improper

modification of contract documents and his direction to Bowman outside of the scope of his

authority are all central to Bowman’s claims.

        24.     Finally, the Government refused to respond to Interrogatory No. 13 concerning

technical decisions by Government personnel in connection with the Project. The Government


                                                10
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 11 of 28




again objected to the interrogatory as irrelevant and failed to provide any response at all.

        25.     Because the Government’s Responses were facially inadequate, Bowman made an

oral motion to compel during yet another conference with the Court on October 28, 2019. The

Court granted Bowman’s motion to compel as follows:




See Order, Oct. 31, 2019, CM/ECF Doc. No. 23.

        26.     Despite their obvious relevance to Mr. Driapsa’s deposition, the Government did

not provide any documents responsive to the Court’s October 31, 2019 Order prior to his

deposition on November 20, 2019.

        F.      THE GOVERNMENT’S LATE AND PREJUDICIAL PRODUCTION OF 2,928 PAGES OF
                PROJECT RELATED DOCUMENTS.

        27.     Mr. Driapsa’s Court-supervised deposition was set to take place in Naples,

Florida, on November 20, 2019. Accordingly, Bowman’s counsel arranged to travel to Florida

from Colorado on the morning of November 19, 2019.

        28.     At 3:11 p.m. on November 18, 2019, Bowman’s counsel received the following

email from the Government’s counsel:




                                                 11
178075\00001\106402005.v1
           Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 12 of 28




See email from M. Austin, dated November 18, 2019, attached as Exhibit L.

        29.     Thus, the Government’s supplemental production of documents did not arrive in

Denver until November 19, 2019, when counsel was already on route to Naples, Florida.

        30.     Undersigned counsel’s paralegal was able to open the documents when received

on the afternoon of November 19, 2019, and relay to counsel via telephone that the production

included 2,928 pages of documents. However, the sheer volume of the production prevented any

meaningful review in advance of Mr. Driapsa’s deposition. Of note, the supplemental documents

came from the National Park Service office in Voyageurs National Park, i.e., the location of the

Project.

        31.     Bowman raised the issue of the Government’s late production of documents at the

outset of Mr. Driapsa’s deposition on November 20, 2019, and reserved the right to file this

Motion to request sanctions under Rule 37. See Excerpt of D. Driapsa Deposition, attached as

Exhibit M, 4:17-17:19.

        32.     During the Driapsa deposition, the Government’s counsel claimed that the 2,928

pages of late disclosed documents were “most[ly] duplicates” and contained “relatively few new

documents.” Exhibit M, at 12:10-15. While there are some duplicate documents, that assertion

grossly overstates the amount of duplicates disclosed and significantly understates the

importance and value of the late disclosed documents.

                                               12
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 13 of 28




        33.     Contrary to the statement of the Government’s counsel, the late disclosed

documents contained a voluminous amount of newly disclosed documents, frankly too many for

counsel to efficiently count and compare to the Government’s prior disclosure. Among the

previously undisclosed documents were hundreds of internal emails exchanged between

Government employees, handwritten notes, Project memoranda, Project design documents and

plans and draft versions of official Project correspondence. Significantly, these documents

contained Government admissions of fault and positions contrary to its “official position” taken

with Bowman that would have been critical for use during depositions and for Bowman’s

counsel to effectively plan a discovery strategy.

        34.     The following provides a mere sampling of the critical documents that the

Government failed to timely disclose and prevented Bowman from using during fact discovery.

                a.          Internal Government Emails Containing Admissions of Fault and
                            Awareness of Need for Additional Funds at the Outset of the Project

        35.     A significant issue in support of Bowman’s claims is the fact that defects in

quantity estimates and survey busts within the Project plans prepared by the Government and

differing site conditions led to (1) cost overruns, (2) the need for additional funding to complete

the Project and (3) revisions to the Project plans. In short, plan estimates related to the amount of

blasted rock and imported fill needed to complete the bike trail were wrong and significant errors

in grading elevations prevented Bowman from completing the Project without additional funding

and design revisions.

        36.     During the course of the Project, however, the Government took the position in its

dealings with Bowman that any plan errors or revisions were “minor,” that any material overruns

were the fault of Bowman and the Government refused to seek additional funding to complete

                                                  13
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 14 of 28




the Project. However, internal emails not provided to Bowman and contained within the late

disclosed 2,928 pages of documents tell a different story. The following are just examples:

           Emails sent early in the Project between Mr. Driapsa and the original Contracting

            Officer’s Representative, Raoul Lufberry, revealed that the Government was aware

            that material overruns would mean that (1) plans would need to be revised to “reduce

            some of the long [side] slopes” as set forth in the original plans and (2) that the

            Government would have to “get funds and just pay the extra costs.” See email from

            R. Lufberry, dated December 22, 2011, attached as Exhibit N.

           While the Government was aware in late 2011 that there was a need for additional

            funds to complete the Project, a problem occurred in Spring of 2012 – the

            Washington office of the National Park Service informed the Voyageur National Park

            that “They do not have any more funds to give us.” See email from S. Stemm, dated

            March 27, 2012, attached as Exhibit O.

           After realizing that there would be no additional funds to complete the Project, the

            Government’s dealings with Bowman drastically changed and its strategy to complete

            the Project shifted. The Government tried to revise the original plans to allow the

            completion of the Project without additional material or at no additional cost.

            However, the late disclosed emails prove that Mr. Driapsa was aware that these plan

            revisions would still “require additional [fill material] beyond the quantity already

            scheduled” and that such fill should be “installed by Contractor at the Contract Unit

            Price.” As such, Driapsa requested a “contract modification,” i.e., a request for more

            money, which the Government eventually denied. See email from D. Driapsa, dated


                                                14
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 15 of 28




            May 23, 2012, attached as Exhibit P.

           In addition to trying to change the original plans, a Contract Document, the

            Government also blamed Bowman for material overruns and insisted that any plan

            revisions or errors were minor. However, an internal email from Mr. Driapsa shows

            that he informed the Contracting Officer that Project overruns of fill were due to a

            differing site condition – “less blasted rock . . . then scheduled.” See email from D.

            Driapsa, dated June 19, 2012, attached as Exhibit Q.

           Proving that a differing site condition existed, a fact the Government is now denying,

            Mr. Driapsa also told the Contracting Officer that there was “a discrepancy between

            the project drawings and the actual conditions in the field. The discrepancy is on

            the part of the government.” Id. (Emphasis added)

           Perhaps the most stunning admission of fault by the Government in the late disclosed

            emails – and a blatant contradiction of the position it formally took in its termination

            for default – is Mr. Driapsa’s statement to the Contracting Officer that “[t]he goodwill

            obtained through the Contractor bringing to our attention the possibility that the

            trail might be too high and his handling of the discrepancy through verification by

            his surveyor increased our confidence that the work is being executed according to

            plan.” Id. (Emphasis added).

           Despite Bowman’s repeated requests for plan revisions, the Government insisted to

            Bowman that the plans were adequate to complete the Project. However, the late

            disclosed documents reveal that Mr. Driapsa, without informing Bowman, emailed an

            engineer with the Minnesota state government, acknowledged Bowman’s concerns


                                                 15
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 16 of 28




              with the plans and asked the engineer to “help us with making some revisions to the

              bike trail plan.” This admission of problems with the plans occurred just six (6) days

              before the Government sent its cure notice to Bowman that served as the basis for its

              termination for default. See email from D. Driapsa, September 6, 2012, attached as

              Exhibit R. (Emphasis added).

             The Government took the position with Bowman that the contract was a “firm fixed

              price” contract which put all the risk on Bowman for material overruns, as opposed to

              an “unit price” contract, which shifts that risk to the Government who would be

              obligated to pay Bowman the agreed upon unit price for actual quantities installed.

              However, in an internal email to Dale Allen, the Contracting Officer, Mr. Driapsa

              stated that “management is aware of the unit pricing project – acknowledging that

              the Contractor wants payment for what is installed and that he does not ask for

              payment where there is an under run or de-obligation.” See email from D. Driapsa,

              June 21, 2012, attached as Exhibit S. (Emphasis added)

             Further, and contrary to the Government’s position in the termination for default that

              Bowman’s work was somehow defective, Mr. Driapsa also stated that the Park

              “management agrees that they are getting a good trail on time and within or very

              close to the budget.” See Id. (Emphasis added)

              b. Previously Undisclosed Handwritten Notes on Official Project Documents

        37.      Highlighting the troublesome representation by the Government’s counsel that the

late disclosed documents were “most[ly] duplicates,” many of the alleged “duplicate” documents

actually contained handwritten notes that were not included in the prior version of the same


                                                  16
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 17 of 28




document disclosed earlier. For example, the original Progress Meeting Agenda for September

18, 2012, disclosed by the Government in its initial disclosures looked, in part, like this:




        However, the alleged “duplicate” version of this Progress Meeting Agenda that the

Government failed to timely disclosed looked, in the same area, like this:




        As the Court can see, the late disclosed version of this Progress Meeting Agenda contains

a handwritten note in which someone acknowledged that the CO (Contracting Officer) believed

“there is room for compromise to pay the contractor” – a position that the Government formally

denied then and continues to deny now. See Sept. 18, 2012 Progress Meeting Agenda, both

versions attached as Exhibit T. The Government’s late disclosure completely denied Bowman

the opportunity to explore this note, and many others, during depositions and other discovery.

              c. Draft Versions of Previously Disclosed Documents

        38.      Further belying the Government’s claim that the late disclosed documents were


                                                 17
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 18 of 28




“most[ly] duplicates,” many of the alleged “duplicate” documents are draft versions of a final

version that was sent to Bowman and included as part of the Government’s initial disclosures.

Underlying the significance of some of these drafts that the Government prevented Bowman

from using during depositions, the draft version of the Government’s Cure Notice #1 included

comments from an unknown author admitting that “some changes [to the bike trail] have already

been determined in the field by the government.” See draft version of Cure Notice #1, attached as

Exhibit U. However, in this lawsuit, the Government denies that any substantial changes

occurred “in the field by the government.”

        39.     Additionally, this same draft version of Cure Notice #1 also includes a comment

asking, “Didn’t we already waive this contract requirement?” with respect to a survey

requirement. See Id. (Emphasis added). The Government’s belief that certain contract

requirements were waived is obviously an area of examination that counsel would have liked to

explore during depositions and other discovery, but was denied the opportunity to do so by the

Government’s late disclosure.

                d.          Previously Undisclosed Critical Memoranda

        40.     Previously undisclosed memoranda prepared by Government employees are also

included in the Government’s late disclosure of 2,928 pages of Project-related documents. The

memoranda are highly relevant to the issues at the heart of this lawsuit. For example, the late

disclosed documents included an internal Government memorandum to file that appears to have

been issued prior to bid and the start of construction. This memorandum indicates that the

Government changed the design documents “from using mostly fill and minimal of blasting of

rock to using less fill and more blasting of rock.” See Memo to File, attached as Exhibit V. As


                                                 18
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 19 of 28




noted above, and directly contradicting the design change referenced in this memorandum, actual

site conditions ended up requiring more fill and less blasting of rock, which goes to the heart of

the problems with this design change, the problems with the plans used for construction and

Bowman’s claims in this lawsuit. The Government’s late disclosure of this memorandum, and

others, denied Bowman the opportunity to explore in depositions and other discovery whether

there was an engineering basis for this pre-bid design change.

                e.          Handwritten Notes with Government Admissions of Fault

        41.     Another category of previously undisclosed materials contained in the

Government’s late disclosure of 2,928 pages of Project-related documents were handwritten

notes obviously prepared by critical Government witnesses. The number of such notes that are

relevant to this lawsuit are voluminous. Included in the notes is a stunning admission of fault

apparently by the Contracting Officer (Dale Allen) that was recorded the day before the

Government issued its Cure Notice #1 that served as the basis for its termination for default:




See Handwritten Note, attached as Exhibit W.

        Obviously, and considering the Government denied any fault during the course of its

dealings with Bowman during the Project and has continued to do so in this lawsuit, Bowman’s

counsel would have liked to question deposition witnesses about a note in which the Government

                                                 19
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 20 of 28




admits that its “fault . . . would have eliminated the need for cure.” However, the Government

denied Bowman the opportunity to explore this issue by its wholesale disregard of its discovery

obligations under the Rules.

                                       III.    ARGUMENT

        A.      THE GOVERNMENT’S NEGLIGENT DISREGARD FOR ITS                         DISCLOSURE
                OBLIGATIONS WARRANTS SANCTIONS UNDER R.C.F.C. 37(C)

        The Government’s dilatory conduct at every step of the disclosure and discovery process

has substantially prejudiced Bowman by improperly hindering Bowman’s ability to determine an

appropriate discovery strategy, adequately prepare for key fact witness depositions and

ultimately present its case at trial. The Government’s disclosure of 2,928 pages of Project-related

documents the day before Mr. Driapsa’s deposition was particularly egregious and prejudicial,

especially given Mr. Driapsa’s central role in the events giving rise to this lawsuit and the fact

that the Government knew that counsel was out of office traveling for the deposition. As set forth

in detail above, these late disclosed documents are highly relevant and, contrary to the

Government’s representation at the deposition, they are not mostly duplicative of documents

previously produced.

        The Government cannot claim its late disclosure is justified because it admits these

documents were just sitting at the agency’s office where the Project is located. Obviously, the

Government knew that this office had witnesses and documents relevant to this lawsuit because,

beyond the fact that common sense dictates as much, it eventually contacted this office for just

that purpose. The fact that the Government did not originally check with this office in connection

with preparing and serving its initial disclosures is negligent at best.

        The negative impact of the Government’s late disclosure on Bowman’s trial preparation

                                                  20
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 21 of 28




and presentation cannot be understated. A large portion of the late disclosed documents are

internal documents to which Bowman was not privy during the course of its involvement in the

Project and only became aware of through this lawsuit. It cannot be reasonably disputed that

these late disclosed documents contain a wealth of evidence detrimental to the Government that

was conspicuously absent in the documents originally disclosed. Undersigned counsel can

unequivocally state that Bowman’s discovery strategy and deposition questioning would have

been different if counsel had access to these documents earlier considering the significant nature

of the information contained in these documents, which is detailed above and includes:

           Admissions of fault by the Government;

           The Government’s internal agreement with the positions espoused by Bowman that

            the Government was externally denying;

           Admissions by the Government that Bowman had performed its work on time and in

            accordance with the plans; and

           Government memoranda shedding light on pre-bid design changes that ultimately

            resulted in the Project problems that are at the heart of this lawsuit.

        Bowman did not receive the late disclosed documents until after all of its fact depositions

had been conducted and the fact discovery deadline was nearly expired. Significantly, none of

the witnesses deposed reside in Colorado, the location of trial in this matter. As such, Bowman

videotaped the depositions of Mr. Allen and Ms. Thomas so that Bowman could present their

testimony visually to the Court at trial for maximum impact. Because the Court attended Mr.

Driapsa’s deposition, Bowman did not have to do the same for him. However, the testimony

obtained from all three witnesses is essentially “watered down” and incomplete because


                                                  21
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 22 of 28




Bowman’s counsel did not have the benefit of these highly relevant and significant documents.

        Bowman is a small, family run company who is pursuing this lawsuit at great expense.

Out of state, videotaped depositions are costly and the Government has negatively affected the

value that Bowman received from this expensive endeavor by its disregard of its discovery

obligations. This detrimental affect carries over to Bowman’s trial presentation considering

Bowman intends on using these depositions at trial. Bowman’s damages in this matter exceed

$1.4 million and Bowman is not interested in further delay of its day in Court or incurring

additional expense in re-doing its discovery.

        The Government’s latest misconduct requires sanctions under R.C.F.C. 37(c), which

provides in pertinent part:

        If a party fails to provide information or identify a witness as required by
        R.C.F.C. 26(a) or (e), the party is not allowed to use that information or witness
        to supply evidence on a motion, at a hearing, or at a trial, unless the failure was
        substantially justified or is harmless. In addition to or instead of this sanction,
        the court, on motion and after giving an opportunity to be heard:

                (A) may order payment of the reasonable expenses, including attorney's
                fees, caused by the failure;

                (B) [not used]; and

                (C) may impose other appropriate sanctions, including any of the orders
                listed in R.C.F.C. 37(b)(2)(A)(i)-(vi).

R.C.F.C. 37(c)(1) (emphasis added).

        Thus, the “default sanction” under Rule 37(c) is the “inability to use the nondisclosed

information as evidence at trial unless the nondisclosure was substantially justified or harmless.”

K-Con Bldg. Sys., Inc. v. United States, 106 Fed. Cl. 652, 660 (2012). In addition to this default

sanction, the Court has authority to award fees and costs against the non-disclosing party or to


                                                22
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 23 of 28




impose any additional sanctions listed in R.C.F.C. 37(b)(2)(A), which include an order:

        (i) directing that the matters embraced in the order or other designated facts be
        taken as established for purposes of the action, as the prevailing party claims;

        (ii) prohibiting the disobedient party from supporting or opposing designated
        claims or defenses, or from introducing designated matters in evidence;

        (iii) striking pleadings in whole or in part;

        (iv) staying further proceedings until the order is obeyed;

        (v) dismissing the action or proceeding in whole or in part; [or]

        (vi) rendering a default judgment against the disobedient party . . . .

R.C.F.C. 37(b)(2)(A).

        With regard to the “default sanction,” “[t]he government, as the offending party, bears the

burden of establishing substantial justification or harmlessness.” K-Con Bldg. Sys., Inc., 106

Fed. Cl. at 660. “Substantial justification is justification sufficient to satisfy a reasonable person

that parties could disagree as to whether compliance with the disclosure requirement was

required.”    Id. (quoting Zoltek Corp. v. United States, 71 Fed.Cl. 160, 170 (2006)).            “In

determining whether a failure to disclose documents during discovery is harmless, courts

generally consider (1) the importance of the information withheld; (2) the prejudice or surprise to

the party against whom the evidence is offered; (3) the likelihood of disruption of the trial; [and]

(4) the possibility of curing the prejudice.” Id. at 661 (internal quotations omitted).

        Notably, the award of fees and costs called for by Rule 37(c)(1)(A) may be awarded

without a substantial justification or harmlessness inquiry:

        Among the other available sanctions is the payment of plaintiff’s reasonable
        expenses, including attorney's fees, caused by the government’s violation.
        Indeed, the court has even greater discretion to award costs than it does to award
        the default sanction because the former is not limited to discovery violations that

                                                  23
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 24 of 28




        lack substantial justification or cause harm to the opposing party.

Id. at 663.

        Here, there is no question that the Government failed to timely produce documents

required as part of its initial disclosure obligation. The 2,928 pages of documents delivered the

day before Mr. Driapsa’s deposition relate directly to the Project and were stored in the very

National Park Service office as the location of the Project. The documents fall directly within

the scope of the Government’s Rule 26 disclosure obligation. See R.C.F.C. 26(a)(1)(A)(ii) (“[A]

party must, without awaiting a discovery request, provide to the other parties . . . a copy--or a

description by category and location--of all documents, electronically stored information, and

tangible things that the disclosing party has in its possession, custody, or control and may use to

support its claims or defenses . . . .”); R.C.F.C. 26(e)(1)(A) (“A party who has made a disclosure

under R.C.F.C. 26(a) . . . must supplement or correct its disclosure or response . . . in a timely

manner if the party learns that in some material respect the disclosure or response is incomplete

or incorrect, and if the additional or corrective information has not otherwise been made known

to the other parties during the discovery process or in writing . . . .”).

        The case of Northrop Grumman Sys. Corp. v. United States, 126 Fed. Cl. 602 (2016),

where the Court imposed sanctions for the Government’s failure to abide by its disclosure and

discovery obligations, is particularly instructive here. There, the Court rejected the Government’s

purported justification for the nondisclosure, i.e., the “decentralized nature” of the U.S. Postal

Service, the same rationale the Government appears to be relying upon here:

        The other two later productions, although smaller in quantity, are troubling. Both
        are the result of what can, at best, be described as negligence on the part of USPS
        or, at worst, a reckless disregard of its obligation to timely produce relevant
        documents to plaintiff. Defendant argued that these lapses were justified by the

                                                   24
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 25 of 28




        decentralized nature of the Postal Service and the resulting difficulty in
        assuring that all documents had been produced. We find that unconvincing,
        however, when both sets of the latest-produced documents were from locations
        or repositories known to USPS well in advance and both of which had been the
        subject of assurances from USPS personnel that they had been sufficiently
        plumbed for relevant materials. Those representations were either untruthful or
        negligently made. It is clear that these lapses were not justified. Greater care
        should have been taken to meet court ordered deadlines. Plaintiff has had to take
        depositions in the interim without the benefit of having reviewed those
        documents. A sanction is warranted.

Id. at 607-08 (emphasis added).

        As a result of the Government’s untimely disclosure, the Court precluded the

Government from using the documents “either in defending plaintiff's claims or in support of its

counterclaim to the extent that those documents were not produced earlier,” in addition to a fee

award. See id. at 608; see also K-Con Bldg. Sys., Inc., 106 Fed. Cl. at 663 (awarding the “default

sanction” because “the government has not sustained its burden to demonstrate that its failure to

disclose the [subject subcontractor] documents during discovery was harmless,” and also

awarding fees and costs because “[t]here would have been no need for plaintiff to pursue

sanctions in this case had the government produced the [subcontractor] documents during

discovery as required” and because “[t]he government’s failure to produce the documents

hampered plaintiff’s development and presentation of its case”).

        Much like the Government in the foregoing cases, the Government here has shown a total

disregard for its disclosure and discovery obligations. As detailed above, the Government has

shirked its obligations at every turn, requiring Bowman to incur unnecessary fees and costs in

dealing with the discovery issues created by the Government’s conduct. Bowman has been

substantially prejudiced by having to take three key fact witness depositions without the benefit

of the Project-related files in the supplemental production, and the Government’s discovery

                                               25
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 26 of 28




misconduct has caused irreparable harm to Bowman’s trial preparation and presentation. The

Government should have to reimburse Bowman for the fees and costs it has expended in taking

depositions for which is not receiving the full value of the amounts incurred in light of the

Government’s misdeeds.

        Under these circumstances, Bowman respectfully asks the Court to enter an Order:

        1. Allowing Bowman to introduce or rely on the documents in support of a motion or at

            trial, but precluding the Government from doing so;

        2. Awarding Bowman its costs, including reasonable attorneys’ fees, incurred in

            preparing for, traveling to and taking the depositions of Mr. Driapsa, Ms. Thomas and

            Mr. Allen for which Bowman did not have use of the documents; and

        3. Awarding Bowman its costs, including reasonable attorneys’ fees, in preparing this

            Motion.

        Such sanctions are appropriate under Rule 37(c) and are necessary given the

Government’s pattern of discovery abuses to date.

        WHEREFORE, for the reasons set forth above, Plaintiff Bowman Construction

Company respectfully requests that the Court grant the relief requested herein and provide such

further relief as the Court deems just and proper.




                                                26
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 27 of 28




        Submitted this 10th day of January, 2020.


                                                    /s/ Erin Frazee Masini
                                                    Spencer L. Sears
                                                    Fox Rothschild LLP
                                                    1225 17th Street
                                                    Suite 2200
                                                    Denver, CO 80202
                                                    Phone: (303) 383-7617
                                                    Fax: (303) 292-1300
                                                    ssears@foxrothschild.com
                                                    Appearing pending pro hac vice admission

                                                    Erin Frazee Masini
                                                    Fox Rothschild LLP
                                                    1030 15th Street, NW
                                                    Suite 380 East
                                                    Washington, DC 20005
                                                    Phone: (202) 794-1190
                                                    Fax: (202) 461-3102
                                                    emasini@foxrothschild.com

                                                    Attorneys for Bowman Construction
                                                    Company




                                               27
178075\00001\106402005.v1
        Case 1:18-cv-01822-MCW Document 29 Filed 01/10/20 Page 28 of 28




                             CERTIFICATE OF SERVICE

       I certify that on the 10th day of January 2020, a true and correct copy of the foregoing
PLAINTIFF’S MOTION FOR SANCTIONS PURSUANT TO R.C.F.C. 37(c) was filed with
the Court using the CM/ECF system which will send notification of such filing to opposing
counsel of record:


                                                      /s/




                                              28
178075\00001\106402005.v1
